ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 13-241, concluding on the record certified by the Board pursuant to Rule l:20-4(f) (default by respondent) that DORCA I. DELGADO-SHAFER, formerly of CAMDEN, who was admitted to the bar of this State in 2002, and who has been suspended from the practice of law since January 2, 2009, by Orders of the Court filed December 4, 2008, November 17, 2011, and May 2, 2012, should be suspended from the practice of law for a prospective period of one year for violating RPC 1.1(a) (gross neglect), RPC 1.3 (lack of diligence), and RPC 1.4(b) (failure to cooperate with disciplinary authorities);
And DORCA I. DELGADO-SHAFER having been ordered to show cause why she should not be disbarred or otherwise disciplined;
And the Court having determined from its review of the matter that respondent’s unethical conduct requires that she be disbarred;
And good cause appearing;
It is ORDERED that DORCA I. DELGADO-SHAFER be disbarred, effective immediately, and that her name be stricken from the roll of attorneys;
ORDERED that DORCA I. DELGADO-SHAFER be and hereby is permanently restrained and enjoined from practicing law; and it is further
ORDERED that all funds, if any, currently existing or hereinafter deposited in any New Jersey financial institution maintained by DORCA I. DELGADO-SHAFER pursuant to Rule 1:21-6 be *310restrained from disbursement except on application to this Court, for good cause shown, and shall be transferred by the financial institution to the Clerk of the Superior Court, who is directed to deposit the funds in the Superior Court Trust Fund pending the further Order of this Court; and it is further
ORDERED that DORCA I. DELGADO-SHAFER comply with Rule 1:20-20 dealing with disbarred attorneys; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.